Citation Nr: 0717534	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-02 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to service connection for a claimed cervical 
spine condition.  

2.  Entitlement to service connection for claimed migraine 
headaches.  

3.  Entitlement to service connection for claimed gastritis.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to June 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the RO.  

The veteran requested a Board videoconference hearing in 
January 2005.  He was scheduled for a hearing in April 2006, 
but notified the Board he would be unavailable to attend on 
that day.  

Subsequently, the veteran was rescheduled for another hearing 
in May 2007, but he failed to report for that hearing and 
provided no explanation for his failure to report.  
Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702(d) (2006).  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a headache, 
cervical spine or gastrointestinal disorder in service or for 
many years thereafter.  

2.  The currently demonstrated cervical spine degenerative 
changes requiring surgery are not shown to be due to any 
event or incident of the veteran's period of active service.  

3.  The currently demonstrated headaches are not shown to be 
due to any event or incident of the veteran's period of 
active service.  

4.  The currently demonstrated gastritis is not shown to be 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSION OF LAW

1.  The veteran's cervical spine disability is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may any arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran is not shown to have a disability manifested 
by headaches due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  

3.  The veteran is not shown to have a disability manifested 
by gastritis due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The RO has obtained or made sufficient efforts to obtain 
records of treatment reported by the veteran,  For reasons 
described in further detail hereinbelow, a VA examination 
addressing the etiology of the veteran's disorders has not 
been found to be "necessary" under 38 U.S.C.A. § 5103A(d).  

To date, the RO has not afforded the veteran a VA 
examination, with opinions as to the etiology of his claimed 
disorders.  Such opinions are "necessary" under 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159 when: (1) there is competent 
evidence that the veteran has a current disability (or 
persistent or recurrent symptoms of a disability), (2) there 
is evidence establishing that the veteran suffered an event, 
injury or disease in service or has a disease or symptoms of 
a disease within a specified presumptive period, (3) there is 
an indication the current disability or symptoms may be 
associated with service, and (4) there is not sufficient 
medical evidence to make a decision.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms might be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  

In this case, however, there is no medical basis for linking 
the claimed disorders to service, and there exists no 
reasonable possibility that a VA examination would result in 
findings favorable to the veteran.  Accordingly, the Board 
finds that etiology opinions are not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in an October 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet.App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA notice was issued prior to the appealed 
April 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board has reviewed the veteran's service medical records 
and finds one event involving complaint of "frontal 
headaches" in May 1986.  It was reported at that time that 
he had been in motor vehicle accident when he hit his on the 
dash.  The assessment at that time was that of closed head 
injury  

However, in the remaining records, including the May 1986 
separation examination, there is no evidence of complaints or 
findings of headaches.  

Additionally, a careful review of the service medical records 
shows no complaints or findings referable to a cervical spine 
or gastrointestinal disorder.  

Subsequent to service, in April 1998, the veteran underwent 
an anterior cervical microdiscectomy at C4-5 and C5-6 with 
autologous iliac crest bone graft fusion and instrumentation 
for his cervical spine disorder.  In May 1999, the veteran 
underwent a posterior cervical decompressive keyhole 
laminotomy at C4-5, C5-6 and C6-7 with left-sided medial 
facetectomies for his cervical spine disorder.  

The reports referable to the surgical procedures showed that 
the veteran had a history of multiple automobile accidents 
following service.  

From April 2001 to April 2004, the veteran received treatment 
by VA for various medical issues including his cervical spine 
disorder, gastritis and headaches.  

In an August 2001 treatment record, the examiner noted the 
history of cervical spine injury and surgery.  The MRI 
results were reported to show multilevel cervical 
spondylosis.  There was mild canal stenosis at C3-4 and C5-6 
with left-sided foraminal stenosis also at C3-4 and C5-6.  

An October 2001 treatment record indicated that the veteran 
had chronic gastritis.  The veteran was advised to continue 
taking Mylanta chewables to relieve the symptoms.  

In a November 2001 treatment record, the veteran complained 
that nortriptyline did not relieve his migraines.  The 
examiner prescribed a new drug, propranolol, for the 
migraines.  

In a December 2001 treatment record, the veteran complained 
of right-sided frontotemporal headaches.  He reported that 
propranolol initially relieved his symptoms, but did not work 
any longer.  He also complained of having numbness in his 
hands, bilaterally, similar to previous cervical spine 
symptoms.  

In a January 2002 treatment record he complained of "chronic 
pain."  He reported a history of cervical spondylosis and 
migraine headaches.  He rated the pain at its worse a 10 out 
of 10 and at its least 8 out of 10.  This pain interfered 
with his mood and his ability to move around, shower, sleep 
and work.  He was advised to join a pain management group to 
learn how to cope with his pain in different ways.  

The remaining records deal with treatment of the veteran's 
currently demonstrated cervical spine disorder, headaches and 
gastritis.  

In his March 2004 Notice of Disagreement (NOD), the veteran 
asserts that his cervical spine disorder, headaches and 
gastritis were due to service.  However, he has presented no 
competent evidence linking any claimed condition to service, 
despite the fact that he was notified of the requirement of 
such evidence in the October 2002 "duty to assist" letter.  

As the veteran has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation, his lay 
assertions alone cannot constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  Thus, the veteran's claims 
must be denied.  



ORDER

Service connection for a cervical spine condition is denied.  

Service connection for migraine headaches is denied.  

Service connection for gastritis is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


